Name: Commission Regulation (EEC) No 3530/92 of 7 December 1992 amending Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed
 Type: Regulation
 Subject Matter: plant product;  farming systems;  agricultural policy;  executive power and public service
 Date Published: nan

 8 . 12. 92 Official Journal of the European Communities No L 358/9 COMMISSION REGULATION (EEC) No 3530/92 of 7 December 1992 amending Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), as last amended by Regulation (EEC) No 2048/92 (2), and in particular Article 2 (4) thereof, Whereas Article 8 ( 1 ) of Commission Regulation (EEC) No 1799/76 (3), as last amended by Regulation (EEC) No 1923/92 (4), provides that producers of seed flax are to submit declarations of areas sown by 20 May at the latest each year, failing which they will forfeit the aid ; whereas the consequences of failing to meet the deadline for the submission of the declarations referred to above by a short margin should be limited taking into account the need both for proportionality and for the aid scheme in ques ­ tion to operate properly ; Article 1 Regulation (EEC) No 1799/76 is hereby amended as follows : 1 . The following subparagraphs are added to Article 8 ( 1 ) : 'However, if the declaration of areas sown is lodged by 31 May at the latest during the same year, two thirds of the aid for linseed shall be granted. That percentage of the aid shall also be granted for flax harvested in 1992/93 to operators who have lodged their declarations of areas sown by 15 June 1992 at the latest.' 2. The second subparagraph of Article 9 ( 1 ) is replaced by the following : 'However, if the crop declaration is submitted :  before the end of the month following that indi ­ cated in the preceding subparagraph, two thirds of the aid for linseed, reduced where applicable pursuant to : (a) the third and fourth subparagraphs of Article 8 ( 1 ) in the case of seed flax ; (b) Article 5 ( 1 ) of Regulation (EEC) No 1164/89 in the case of fibre flax, shall be granted,  before the end of the second month following that month, one third of that aid shall be granted.' Whereas Article 9 ( 1 ) of the abovementioned Regulation already provides for the forfeiture of a proportion of the aid for linseed varying with the delay in submitting crop declarations ; whereas that paragraph should be amended to take account of the penalties applying to operators submitting late declarations of areas sown for seed flax or, in the case of fibre flax, the declarations provided for in Article 5 of Commission Regulation (EEC) No 1164/89 of 28 April 1989 laying down detailed rules concerning the aid for fibre flax and hemp (*), as last amended by Regula ­ tion (EEC) No 2176/92 (6); Whereas the provisions in question should accordingly be amended and this measure should be made applicable to the parties concerned from the 1991 /92 marketing year ; whereas operators who have not benefited under the proportionality principle may submit aid applications before a given date ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1991 /92 marketing year to opera ­ tors who submit applications before 1 February 1993 and who have lodged declarations of areas sown by 26 June 1991 at the latest on condition that they present proof of having harvested to the satisfaction of the Member State concerned. (') OJ No L 67, 15. 3 . 1976, p. 29. V) OJ No L 215, 30. 7. 1992, p. 5. (3 OJ No L 201 , 27. 7. 1976, p. 14. (4) OJ No L 195, 14. 7. 1992, p. 12. 0 OJ No L 121 , 29. 4. 1989, p. 4. ¥) OJ No L 217, 31 . 7. 1992, p. 70 . No L 358/10 Official Journal of the European Communities 8 . 12. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1992. For the Commission Ray MAC SHARRY Member of the Commission